TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 24, 2020



                                       NO. 03-19-00805-CV


                                           J. C., Appellant

                                                  v.

                 Texas Department of Family and Protective Services, Appellee




APPEAL FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on October 18, 2019. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the order.

Therefore, the Court affirms the trial court’s order. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.